Name: Commission Regulation (EEC) No 161/92 of 24 January 1992 ending the charges against the tariff ceilings opened, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Chile and China
 Type: Regulation
 Subject Matter: energy policy;  trade policy;  Asia and Oceania;  America;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 18/ 14 Official Journal of the European Communities 25. 1 . 92 COMMISSION REGULATION (EEC) No 161/92 of 24 January 1992 ending the charges against the tariff ceilings opened, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Chile and China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of the products or the groups of products of the CN codes and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table :Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular the second paragraph of Article 9 thereof, Order No CN code Origin Ceiling(ecu) 10.0120 10.0595 2905 1 1 00 4302 30 Chile China 8 820 000 4 190 000 Whereas on 1 January 1992, the sum of the quantities charged during the 1991 preferential period has exceeded the ceilings in question ; Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90 suspension of customs duties in the context of preferential tariff ceilings is granted within the limits of the individual ceilings set out in column 6 of Annex I to that Regulation in respect of each of the products or group of products under consideration ; whereas as provided for in Article 9 (2) of the said Regula ­ tion, the Commission may, after 31 December 1991 , take measures to stop quantities being charged against any partfcular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings in respect of Chile for products of CN code 2905 1 1 00 (order No 10.0120) and in respect of China for products of CN code 4302 30 (order No 10.0595), HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened by Regulation (EEC) No 3831 /90 relating to the products and origins indicated in the table below, shall cease to be allowed from 28 January 1992. Order No CN code Description Origin 10.0120 2905 1 1 00 Methanol (methyl alcohol) Chile 10.0595 4302 30 21 4302 30 25 Other whole skins and pieces or cuttings thereof, assembled China 4302 30 31 4302 30 35 4302 30 41 4302 30 45 4302 30 51 4302 30 55 l 4302 30 61 4302 30 65 4302 30 71 l 4302 30 75 (') OJ No L 370, 31 . 12. 1990, p. 1 . 25. 1 . 92 Official Journal of the European Communities No L 18/ 15 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1992. For the Commission Christiane SCRIVENER Member of the Commission